UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 FORM10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section12(b)or (g)of the Securities Exchange Act of 1934 CHATCHING INC. (Name of registrant as specified in its charter) Florida 45-2655248 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 1061 E. INDIANTOWN RD. #400 JUPITER FL33477 Telephone: 561-316-3867 (Address, including zip code, and telephone number, including area code, of principal executive offices and principal place of business) HACKNEY, ROBERT C 1061 E. INDIANTOWN RD., #400 JUPITER FL 33477 Telephone: 561-316-3867 (Name, address, and telephone number of agent for service) SEC File No. 000-54461 Securities registered pursuant to Section12(b)of the Act: None Securities to be registered pursuant to Section12(g)of the Act:Common Stock, no par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x TABLE OF CONTENTS ITEM1.
